Case: 1:19-cv-00973-DAP Doc #: 27 Filed: 09/13/19 1 of 7. PagelD #: 382

IN THE UNITED STATE DISTRICT COURT
NORTHERN DISTRICT, OHIO

 

EASTERN DIVISION
TRACI HARTNETT-MERCADO ) CASENO.: 1:19¢v973
)
Plaintiff, ) JUDGE DAN A. POLSTER
)
vs. )
) PLAINTIFE’S
CITY OF CLEVELAND, ET AL. ) REVISED INITIAL DISCLOSURES
)
Defendants. )

Pursuant to Fed. R. Civ. P. 26(a)(1), Plaintiff Traci Hartnett-Mercado (hereinafter
“Plaintiff’) revises her Initial Disclosures:

With respect to Rule 26(a)(1)(A)(i), Plaintiff believes that the following individuals have

discoverable information regarding this matter:

1. Plaintiff, Traci Hartnett-Mercado, will have knowledge regarding her employment
with Defendants, her complaints regarding Defendants, her participation in the
investigation into Defendant Ewais’ affairs, the retaliation she experienced and
her damages;

2. Peter Mercado, will have knowledge regarding Plaintiff's damages;

3. Defendant Khalil Ewais will have knowledge regarding Plaintiff's complaints
against him and the retaliation she experienced;

4. Defendant Richard Switalski will have knowledge regarding Plaintiffs

complaints against him and the retaliation she experienced;
Case: 1:19-cv-00973-DAP Doc #: 27 Filed: 09/13/19 2 of 7. PagelD #: 383

10,

11.

12,

13.

14.

15.

16.

Defendant Louis Griggs will have knowledge regarding Plaintiff's complaints
against him;

Matthew Spronz will have knowledge regarding Plaintiff's complaints about
Defendants and the retaliation Plaintiff experienced;

Marcia Johnson will have knowledge regarding Plaintiff's complaints about
Defendants and the retaliation Plaintiff experienced;

DeAndre Benson will have knowledge regarding the retaliation Plaintiff
experienced;

Austin Opalich will have knowledge regarding the retaliation Plaintiff
experienced;

Vincent Callahan will have knowledge regarding the retaliation Plaintiff
experienced;

Jessica Gift will have knowledge regarding Defendant Griggs’ harassment of
Plaintiff;

Susanne Degennaro will have knowledge regarding Defendant Griggs’
harassment of Plaintiff;

Rick Cohan, Plaintiff's neighbor, will have knowledge regarding Defendant
Griggs’ harassment of Plaintiff;

John Petkac will have knowledge regarding Defendant Ewais’ affairs and the
retaliation Plaintiff experienced;

James Miller will have knowledge regarding the retaliation Plaintiff experienced,
Kimberly Harding will have knowledge regarding the retaliation Plaintiff

experienced;
Case: 1:19-cv-00973-DAP Doc #: 27 Filed: 09/13/19 3 of 7. PagelD #: 384

17.

18.

19.

20.

22.

24.

25.

20.

Nycole West will have knowledge regarding the retaliation Plaintiff experienced,
Physicians at North Ohio Heart/Ohio Medical Group who will have knowledge
regarding Plaintiff's physical and/or mental condition;

Counselors at Ease At Work will have knowledge regarding Plaintiff's physical
and/or mental condition;

Mary Jo Mazzolini will have knowledge regarding Plaintiff's physical and/or
mental condition;

Dr. Muhammad Zahra will have knowledge regarding Plaintiff's physical and/or
mental condition;

Dr. David Hahn will have knowledge regarding Plaintiff's physical and/or mental
condition.

Laura Moyer, Med, MSN, RN, PMHCNS-BC of Family Behavioral Health
Services will have knowledge regarding Plaintiff's physical and/or mental
condition;

FBI Agent Robert Heiss who will have knowledge regarding Plaintiff's
participation in the investigation into Defendant Ewais’ affairs and the retaliation
that she experienced;

FBI Agent Jennifer Piero who will have knowledge regarding Plaintiffs
participation in the investigation into Defendant Ewais’ affairs and the retaliation
that she experienced;

FBI Agent Shawn Roth who will have knowledge regarding Plaintiffs
participation in the investigation into Defendant Ewais’ affairs and the retaliation

that she experienced;
Case: 1:19-cv-00973-DAP Doc #: 27 Filed: 09/13/19 4 of 7. PagelD #: 385

27. Individuals from Internal Affairs (names currently unknown) who will have
knowledge regarding Plaintiff's participation in the investigation into Defendant
Ewais’ affairs and the retaliation that she experienced;

28. Individuals from Homeland Security (names currently unknown) who will have
knowledge regarding Plaintiff's participation in the investigation into Defendant
Ewais’ affairs and the retaliation that she experienced.

Pursuant to Rule 26(a)(1)(A)(ii), Plaintiff is providing a description of the following

documents relevant to this litigation that are currently in counsel’s possession:
1. Emails among Plaintiff, Defendants and agents/employees of Defendant City of

Cleveland detailing Plaintiff's complaints;

2. Documents related to disciplinary action taken against Plaintiff,

3. Documents related to disciplinary action taken against Defendant Griggs;

4, Documents related to Plaintiff's Civil Protective Order issued against Defendant
Griggs;

5. Medical records and bills relevant to the physical/emotional injuries Plaintiff
sustained;

6. Documents relating to Plaintiff's FMLA leave and attendance;
Case: 1:19-cv-00973-DAP Doc #: 27 Filed: 09/13/19 5 of 7. PagelD #: 386

7. Documents relating to the charges Plaintiff filed with the Equal Employment
Opportunity Commission as well as counsels’ responses to those charges.

8. Documents produced in response to Plaintiff's FOIA request.

9. Plaintiff believes that Defendants are in possession of additional documentation
responsive to this request.

Pursuant to Rule 26(a)(1)(A)(iii), Plaintiff's computation of each category of damages is

as follows:
1. Non-economic damages Plaintiff suffered as a result of Defendants’ conduct:

$240,000.00

2. Compensate Ms. Mercado for all FMLA time used since August of 2016:

(approximately 1,400 hours at $28.77/hour). $ 40,278.00

3. Approximate out-of-pocket medical expenses to date $ 10,000.00

4. Payment of estimated expenses for treatment Ms. Mercado will require over the
course of the next twelve (12) months: $ 2,500.00

5. Compensate Ms. Mercado for the security cameras she installed at her home as a
result of Lou Griggs’ threatening and harassing conduct: $ 1,000.00

6. Compensate Ms. Mercado for all suspensions served to date $ 3,000.00

7. Payment of Ms. Mercado’s attorneys’ fees: $42,500.00

TOTAL DAMAGES: $339,278.00

In addition to the above, Plaintiff demands that all disciplinary action be permanently
removed from her personnel file.
In November of 2018, prior to the filing of the lawsuit, Plaintiff conveyed a demand in

the amount of Three Hundred Eighteen Thousand Six Hundred Sixty-Six Dollars and fifty-nine
Case: 1:19-cv-00973-DAP Doc #: 27 Filed: 09/13/19 6 of 7. PagelD #: 387

cents ($318,666.59). After some recent discussions, and in response to the City’s most recent

offer, Plaintiff lowered her demand to Two Hundred Twenty-Five Thousand Dollars

($225,000.00) as well as crediting her with one hundred twenty-five (125) days (1,000 hours of

sick leave). In addition, she would still request that all disciplinary action be permanently

removed from her personnel file.

Pursuant to Rule 26(a)(2)(A), Plaintiff may call the following individuals as expert

witnesses: Dr. Walter Woljnar; Samantha Reid, LPCC, LCDCHI; Ruth Wilson, LISW; Mary Jo

Mazzolini, LISW; Dr. Muhammad Zahra, Dr. David Hahn and Laura Moyer, Med, MSN, RN,

PMHCNS-BC.

Respectfully Submitted,

/s/ Kristen M. Kraus
Kristen M. Kraus — 0073899 O.R.N.
DWORKEN & BERNSTEIN CO., L.P.A.
60 South Park Place
Painesville, OH 44077
Telephone: 440-352-3391
Facsimile: 440-352-3469
Attorney for Plaintiff
kmkraus@dworkenlaw.com

Dennis Niermann - 007988 O.R.N.
P. O. Box 202295

Shaker Heights, OH 44120
Telephone: 216-375-2696
Attorney for Plaintiff
dennis@niermannlaw.com

Attorneys for Traci Hartnett-Mercado
Case: 1:19-cv-00973-DAP Doc #: 27 Filed: 09/13/19 7 of 7. PagelD #: 388

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was sent via email and regular U.S. Mail on

13th_ day of September, 2019:

Mark Webber, Esq. Paul M. Flannery, Esq.
Amanda Boutton, Esq. Christos N. Georgalis, Esq.
601 Lakeside Avenue — Room 106 Justin C. Withrow, Esq.
Cleveland, OH 44114 Flannery Georgalis, LLC

1375 East 9"" Street — 30" Floor
Cleveland, OH 44114

Ralph C. Buss, Esq.

P. O. Box 705

168 East High Street
Painesville, OH 44077

/s/ Kristen M. Kraus
Kristen M. Kraus ~ 0073899 O.R.N.
kmkraus(@dworkenlaw.com
